14‐3812 
        United States v. Reed 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th day of October, two thousand fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 14‐3812‐cr 
         
        LAMONT REED, aka L‐Wop, 
         
                                  Defendant‐Appellant.            
        ______________________  
         
        FOR APPELLANT:            Walter C. Bansley, IV, Bansley Law Offices, LLC, New 
                                  Haven, CT. 
         


                                                             1
  FOR APPELLEES:           Anthony E. Kaplan, Sandra S. Glover, Assistant United 
                           States Attorneys, for Deirdre M. Daly, United States 
                           Attorney for District of Connecticut, New Haven, CT.   
 
     Appeal from the United States District Court for District of Connecticut 
(Warren W. Eginton, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the defendant’s sentence is AFFIRMED.  

         On November 7, 2013, Defendant Lamont Reed pled guilty to one count 

of conspiracy to possess with intent to distribute 28 grams or more of cocaine 

base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii), 846.  After a 

sentencing hearing, Reed was sentenced to 110 months’ imprisonment.  On 

appeal, he challenges, both through counsel and proceeding pro se, the 

procedural reasonableness and substantive reasonableness of his sentence.  In 

sentencing, “[w]e review the work of district courts under a deferential abuse‐of‐

discretion standard.”  United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en 

banc) (internal quotation marks omitted).  We assume the parties’ familiarity with 

the facts and the record below, which we reference only as necessary to explain 

our decision. 

      A sentence is procedurally unreasonable if the district court “fails to 

calculate (or improperly calculates) the Sentencing Guidelines range, treats the 



                                            2
Sentencing Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) 

factors, selects a sentence based on clearly erroneous facts, or fails adequately to 

explain the chosen sentence.”  United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 

2012).  We review “the district court’s interpretation of the Sentencing Guidelines 

de novo and its findings of fact for clear error.”  United States v. Phillips, 431 F.3d 

86, 89 (2d Cir. 2005).  The statute further requires that the district court must 

“state in open court the reasons for its imposition of the particular sentence.”  18 

U.S.C. § 3553(c). 

      Reed first argues, through counsel, that the District Court failed to 

consider the “nature and circumstances of the offense” properly, as required by 

§ 3553(a), specifically failing to consider Reed’s limited role in the enterprise.  We 

disagree.  Even if the record were not clear, we would presume “in the absence 

of record evidence suggesting otherwise . . . that a sentencing judge has faithfully 

discharged her duty to consider the statutory factors.”  United States v. 

Verkhoglyad, 516 F.3d 122, 129 (2d Cir. 2008) (internal quotation marks omitted).  

Here, there is no need to presume, as Judge Eginton clearly stated his agreement 

with the Government’s contention that Reed’s role was not minor, Gov’t App. 34, 




                                            3
but nonetheless set the sentence at the bottom of the Guidelines range based on 

defense counsel’s arguments.   

       Reed next argues, also through counsel, that the District Court erred in 

failing to consider the gross disparities between sentences for offenses involving 

crack and powder cocaine.  It is clear the argument regarding crack‐to‐powder 

ratios was made to the District Court and the judge considered it in his 

sentencing.  Although the District Court stated that it agreed “philosophically” 

with the 1:1 ratio, it determined that it would “stick[] to a uniform approach” in 

order to avoid disparity in sentencing between defendants in the same case.  

Gov’t App. 32–33.  Uniform sentencing of codefendants is a legitimate (but not 

compulsory) consideration in sentencing, see United States v. Williams, 524 F.3d 

209, 216 (2d Cir. 2008), and thus the District Court did not abuse its discretion in 

sentencing Reed under a ratio used for his codefendants as well. 

       In his supplemental pro se brief, Reed mounts three additional challenges 

to his sentencing.  Before proceeding, we pause to note that we construe 

arguments in pro se appellate briefs “liberally and interpret them to raise the 

strongest arguments they suggest.”  Wright v. Commissioner, 381 F.3d 41, 44 (2d 

Cir. 2004). 




                                          4
      Reed argues the District Court improperly applied the sentencing 

guideline for calculating prior criminal history in two ways.  First, he contends 

that the Guidelines always require that sentences in the same charging 

instrument or imposed on the same day be counted as a single sentence.  

Reviewing the Guidelines de novo, we find Reed’s argument inconsistent with the 

plain text:  sentences are only counted as a single sentence “[i]f there is no 

intervening arrest,” U.S.S.G. § 4A1.2(a)(2), and Reed’s two sentences—one for 

carrying a dangerous weapon and the second for failing to appear on that 

charge—were separated by such an arrest.  Second, Reed contends that the 

District Court incorrectly counted a partially suspended sentence as over one 

year and one month in violation of U.S.S.G. § 4A1.2(e).  Again, Reed’s argument 

is inconsistent with the plain text:  Reed’s parole on the suspended sentence was 

revoked, which under the Guidelines, combines the time he initially served with 

the time to which he was sentenced upon revocation, U.S.S.G. § 4A1.2(k).  Thus, 

the District Court committed no error in calculating Reed’s prior criminal 

history. 

      Reed next argues the District Court was obligated to order a competency 

hearing when, during the sentencing colloquy, Reed admitted to taking other 




                                          5
inmates’ medication.  A district court is required to order a competency hearing 

“on its own motion, if there is reasonable cause to believe that the defendant may 

presently be suffering from a mental disease or defect rendering him mentally 

incompetent.”  18 U.S.C. § 4241(a) (emphasis added).  There are “no fixed or 

immutable signs which invariably indicate the need for further inquiry,” and a 

district court’s decision that reasonable cause is absent “is reviewed only for 

abuse of discretion.”  United States v. Quintieri, 306 F.3d 1217, 1233 (2d Cir. 2002) 

(internal quotation marks omitted).  The District Court did not abuse its 

discretion in failing to hold a competency hearing.  Reed’s statements that he 

took medication in jail did not indicate he had taken them at the time of 

sentencing, and he had in fact testified under oath just previously that he was not 

under the influence of drugs or alcohol.  Gov’t App. 20–21.  The District Court 

was entitled to rely on this sworn statement, cf. United States v. Hernandez, 242 

F.3d 110, 112 (2d Cir. 2001) (per curiam), especially when Reed’s defense counsel 

did not suggest his client was unable to assist in his own defense, see United 

States v. Kirsh, 54 F.3d 1062, 1071 (2d Cir. 1995), and when Reed himself engaged 

with the District Court in a clearly competent manner, cf. United States v. Lora, 895 

F.2d 878, 881 (2d Cir. 1990). 




                                          6
      Next, Reed argues that he was sentenced for a quantity of crack cocaine—

203 grams—that was unsupported by the facts.  However, multiple times in 

proceedings below, Reed both personally and through counsel agreed not to 

contest the 203‐gram quantity, which waives any such argument on appeal.  See 

United States v. Jackson, 346 F.3d 22, 24 (2d Cir. 2003).  Nevertheless, mindful of 

our obligation to construe pro se filings liberally and in their strongest light, we 

interpret Reed’s brief to argue that the explicit agreement to the quantity was 

procured by coercion—specifically, the Government’s threat to withdraw the 

three‐level reduction in offense level available for cooperating defendants under 

U.S.S.G. § 3E1.1.   

      In such circumstances, “the relevant inquiry is whether the sentencing 

stipulation was informed and uncoerced on the part of the defendant, not 

whether it is factually sound.”  Libretti v. United States, 516 U.S. 29, 42 (1995).  

Reed was clearly fully informed of the consequences of the agreement, so the 

question is whether the threat of removing the cooperation benefit is sufficiently 

coercive to override Reed’s waiver.  We hold it is not.  The Supreme Court has 

approved the use of incentives to encourage cooperation in criminal trials, even 

if it “clearly may have a discouraging effect on the defendant’s assertion of his 




                                            7
trial rights.”  Corbitt v. New Jersey, 439 U.S. 212, 220 (1978) (internal quotation 

marks omitted).  Reed’s decision to accept a stipulated gram amount in order to 

avoid a gram hearing constituted a strategic choice, not a coerced one.  

Consequently, because Reed voluntarily waived his right to contest the gram 

amount, his arguments to the contrary cannot be heard on appeal. 

      Finally, in his counseled brief, Reed challenges the substantive 

reasonableness of his sentence on two grounds: his limited participation in the 

offense and the disparity inherent in the Guidelines’ crack‐to‐powder ratio.  We 

will “set aside a district court’s substantive determination only in exceptional 

cases where the trial court’s decision cannot be located within the range of 

permissible decisions.”  Cavera, 550 F.3d at 189 (internal quotation marks 

omitted).  Such is not the case here.  The District Court here was well within its 

discretion to conclude, as it did, that Reed substantially participated in a serious 

offense and that the bottom of the Guidelines range was sufficient to achieve the 

goals of § 3553(a).  Cf. United States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006) 

(“[I]n the overwhelming majority of cases, a Guidelines sentence will fall 

comfortably within the broad range of sentences that would be reasonable in the 

particular circumstances.”).  Consequently, Reed’s sentence is hardly the “rare 




                                           8
case” where the sentence “was shockingly high, shockingly low, or otherwise 

unsupportable as a matter of law.”  United States v. Rigas, 583 F.3d 108, 123 (2d 

Cir. 2009). 

       For the reasons stated above, the defendant’s sentence is AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                  




                                         9